COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00149-CV

CENTURION ACQUISITIONS, LP;                                        APPELLANTS
2M HOLDINGS, LP; MMM
HOLDINGS, L.P. AND MERHDAD
MOAYEDI

                                          V.

CECIL C. GRAHAM AND MARY JO                                         APPELLEES
GRAHAM

                                      ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellants’ Unopposed Motion To Dismiss Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: December 22, 2011




                               2